DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-51 and 68-79 are pending for this Office Action.

Election/Restrictions
Applicant's election with traverse of claims 1-22 in the reply filed on 07/25/2022 is acknowledged. The traversal is on the ground(s) that Groups IB and IA both are drawn to a remote control electrolysis method.  This is not found persuasive because although Group IB discloses an electrolysis method using a deployable, remote controlled manufacturing system, there are no method steps relating to sending or using a remote control signal, whereas IA explicitly contains remote controlled method steps. 

The requirement is still deemed proper and is therefore made FINAL. Claims 23-51 and 68-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

Claims 1-22 are under consideration for this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: The term “high-current” is a relative term which renders the claim indefinite. The term “high-current” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 10: It is unclear if the “a feedback controlled electric current”, “a feedback controlled sodium chloride”, and “a feedback controlled sodium hydroxide” are the same or different from the similarly claimed feedback limitations in claim 1. 

Claim 11: It is unclear if the “a feedback controlled electric current”, “a feedback controlled sodium chloride”, and “a feedback controlled sodium hydroxide” are the same or different from the similarly claimed feedback limitations in claim 1.

Claim 12: It is unclear if the “a feedback controlled electric current”, “a feedback controlled sodium chloride”, and “a feedback controlled sodium hydroxide” are the same or different from the similarly claimed feedback limitations in claim 1.

Claim 13: It is unclear if the “a feedback controlled electric current”, “a feedback controlled sodium chloride”, and “a feedback controlled sodium hydroxide” are the same or different from the similarly claimed feedback limitations in claim 1.

Claim 14: It is unclear if the “a feedback controlled electric current”, “a feedback controlled sodium chloride”, and “a feedback controlled sodium hydroxide” are the same or different from the similarly claimed feedback limitations in claim 1.

Claim 19: The claim is directed to “water from a water supply”. Claim 1, which claim 19 is dependent, does not refer to any limitation regarding “water from a water supply” making it unclear what the claim is limiting. 

Claim 20: The claim is directed to “water from a water supply”. Claim 1, which claim 20 is dependent, does not refer to any limitation regarding “water from a water supply” making it unclear what the claim is limiting. 

Claim 21: The claim is directed to “water from a water supply”. Claim 1, which claim 21 is dependent, does not refer to any limitation regarding “water from a water supply” making it unclear what the claim is limiting.
 
Claim 22: It is unclear if the input water of claim 22 is the same or different than the water referred to in claim 1. 

Any claims dependent on the above claims are rejected for their dependence. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4-15, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert et al (US 2013/0146473 A1) in view of Joynt (US 2014/0124377 A1) and Buschmann (US 2014/0131217 A1). 

Claim 1: Lambert discloses an electrolysis method using a manufacturing system (see e.g. abstract of Lambert), the method comprising: 
controlling water flow rate into an electrolysis chamber (via port A cap, see e.g. [0046] and “Water” on Fig 12 of Lambert).
applying current to the electrolysis chamber via an adjustable and high-current power supply (see e.g. claim 18 of Lambert); 
adding sodium chloride brine, via a controllable actuator (pump, see e.g. claim 8 and Fig 10 of Lambert), to an anode chamber inlet and creating an aqueous mixture (see e.g. [0047] and “Brine reservoir” on Fig 12 of Lambert); 
adding sodium hydroxide to the aqueous mixture (see e.g. [0067] of Lambert); and 
producing aqueous hypochlorous acid at an anode chamber outlet (see e.g. “HOCL” on Fig 12 of Lambert), and aqueous sodium hydroxide solution at a cathode chamber outlet (see e.g. “NAOH” on Fig 12 of Lambert), 
wherein the aqueous hypochlorous acid is free from phosphates, oxides, and stabilizers (see e.g. [0043] of Lambert).

Lambert does not explicitly teach that the aqueous hypochlorous acid is free from hypochlorites. Joynt teaches a system for producing HOCl (see e.g. abstract of Joynt). Joynt teaches that the pH of the system should be controlled to prevent the formation of chlorine gas at low pH and hypochlorite at high pH. Hypochlorite is not desirable because it is less effective than hypochlorous acid (see e.g. [0013] of Joynt). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert so that the pH is controlled to prevent the formation of hypochlorite as taught in Joynt to ensure that the more effective hypochlorous is produced instead.

Lambert does not explicitly teach controlling water flow rate into an electrolysis chamber, by providing feedback controlled water pressure. Joynt teaches a system for producing HOCl (see e.g. abstract of Joynt), which includes a feedback controller (see e.g. Fig 3 of Joynt). The controller includes a flow sensor and pressure for monitoring and controlling the flow of water into the cell (see e.g. [0026] and [0030] of Joynt) to ensure minimum flow rate has been achieve to prevent overheating (see e.g. [0030] of Joynt). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to use feedback controlled water flow based on water pressure, as taught in Joynt to ensure minimum water flow is maintained to prevent overheating. 

Lambert does not explicitly teach applying feedback controlled current to the electrolysis chamber via an adjustable and high-current power supply. Lambert does disclose controlling the pH of the system (see e.g. [0076] of Lambert). Joynt teaches a system for producing HOCl (see e.g. abstract of Joynt), which includes a feedback controller (see e.g. Fig 3 of Joynt). The controller controls the current of system based on a desired pH (see e.g. [0040] of Joynt). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to use feedback controlled current as taught in Joynt to ensure the desired pH is being achieved. 

Lambert does not explicitly teach adding sodium chloride brine, via a feedback controlled actuator, to an anode chamber inlet and creating an aqueous mixture. Lambert does disclose controlling the pH of the system (see e.g. [0076] of Lambert) and that the amount of sodium hydroxide added to the mixture changes the pH (see e.g. [0067] of Lambert). Joynt teaches a system for producing HOCl (see e.g. abstract of Joynt), which includes a feedback controller (see e.g. Fig 3 of Joynt). The controller adjusts the system based on a desired pH and salt concentration (see e.g. [0028] and [0048] of Joynt) using control devices like controllable valves and pressure regulators (see e.g. [0048] of Joynt). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to use feedback controlled actuators as taught in Joynt for the brine to ensure the desired pH and salt concentration is being achieved.

Lambert does not explicitly teach adding sodium hydroxide, via the feedback controlled actuator, to the aqueous mixture. Lambert does disclose controlling the pH of the system (see e.g. [0076] of Lambert) and that the amount of sodium hydroxide added to the mixture changes the pH (see e.g. [0067] of Lambert). Joynt teaches a system for producing HOCl (see e.g. abstract of Joynt), which includes a feedback controller (see e.g. Fig 3 of Joynt). The controller adjusts the system based on a desired pH and salt concentration (see e.g. [0028] and [0048] of Joynt) using control devices like flow control mechanisms and pressure regulators (see e.g. [0023] and [0028] of Joynt). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to use feedback controlled solution flow as taught in Joynt for the sodium hydroxide to ensure the desired pH and salt concentration is being achieved. 

Lambert does not explicitly teach the system is remote controlled wherein the above method steps are initiated in response to a remote activation. Buschmann teaches an electrolysis system that can be used for hypochlorous acid (see e.g. abstract and [0017] of Buschmann). The controller of Buschmann “may be a wired or wireless connection to a communications and data transfer network providing a means of controlling the reactor system and monitoring its status from a remote location” (see e.g. [0073] of Buschmann), which allows the system to used in a variety of sites (see e.g. [0008] of Buschmann). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert so that the system is remote controlled as taught in Buschmann to allow a user to control a system at a variety of sites without physically being there. By including the remote controlled system, the system would be deployable to different locations. 

Claim 4: Lambert does not explicitly teach that the aqueous hypochlorous acid produced at the anode chamber outlet is directed to an anolyte buffer tank. Joynt teaches that the aqueous hypochlorous acid produced at the anode chamber outlet is directed to an anolyte buffer tank that allows for immediate use or storage (see e.g. [0039] of Joynt). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to include the anolyte buffer tank talk in Joynt to allow for immediate use or storage of HOCl.

Claim 5: Lambert does not explicitly teach that the aqueous sodium hydroxide solution produced at the cathode chamber outlet is directed to a catholyte buffer tank. Joynt teaches that the aqueous sodium hydroxide solution produced at the cathode chamber outlet is directed to a catholyte buffer tank that allows for immediate use or storage (see e.g. [0039] of Joynt). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to include the catholyte buffer tank talk in Joynt to allow for immediate use or storage of NaOH.

Claim 6: Lambert in view of Joynt and Buschmann discloses that the aqueous hypochlorous acid is free from metal cations, periodate, phosphate buffers, carbonate buffers, and organic compounds with halogen stabilizing abilities (see e.g. [0043] of Lambert).

Claim 7: Lambert in view of Joynt and Buschmann discloses that the method does not include titration (there is no explicitly discloses titration step). 

Claim 8: Lambert in view of Joynt and Buschmann discloses that the method does not use any acid as an input component (brine and water are the inputs, see e.g. Fig 12 of Lambert). 

Claim 9: Lambert in view of Joynt and Buschmann does not explicitly discloses that the aqueous hypochlorous acid has a Raman spectroscopy value range of 720 centimeters-1 -740 centimeters-1. However, [0059] of the PGPub of the Instant Application states that this value corresponds to aqueous stream without hypochlorite. As explained above, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert so that the pH is controlled to prevent the formation of hypochlorite as taught in Joynt to ensure that the more effective hypochlorous is produced instead. 

Claim 10: Lambert in view of Joynt and Buschmann teaches that a pH balance of the aqueous hypochlorous acid is controllable using one or more of a feedback controlled electric current (see e.g. [0040] of Joynt), a feedback controlled sodium chloride (see e.g. [0028] of Joynt), and a feedback controlled sodium hydroxide (see e.g. [0067] of Lambert).

Claim 11: Lambert in view of Joynt and Buschmann teaches that the parts per million (PPM) of HOCl in the aqueous hypochlorous acid is controllable a feedback controlled sodium hydroxide (see e.g. [0067] of Lambert).

Claim 12: Lambert in view of Joynt and Buschmann teaches that the aqueous hypochlorous acid is controllable using one or more of the feedback controlled water pressure, a feedback controlled sodium chloride, and a feedback controlled sodium hydroxide (see e.g. [0023] and [0028] of Joynt).

Claim 13: Lambert in view of Joynt and Buschmann teaches that the an oxidative reduction potential (ORP) of the aqueous hypochlorous acid is controllable using  a feedback controlled electric current (see e.g. [0020] and claims 10-11 of Lambert)

Claim 14: Lambert in view of Joynt and Buschmann teaches that the amount of free chlorine concentration in the aqueous hypochlorous acid is controllable using the feedback controlled water pressure, a feedback controlled electric current, a feedback controlled sodium chloride, and a feedback controlled sodium hydroxide (see e.g. claim 18 of Lambert and [0013] and [0042] of Joynt). 

Claim 15: Lambert in view of Joynt and Buschmann teaches that a hydrogen gas is expressed at the cathode chamber outlet of the electrolysis chamber (see e.g. [0010] of Lambert and [0033] of Joynt), and a chlorine and oxygen gas mixture are expressed at the anode chamber outlet of the electrolysis chamber (see e.g. [0035] of Joynt). 

Claim 19: Lambert in view of Joynt and Buschmann teaches that the water from a water supply has been filtered for partially dissolved solids (filtered water, see e.g. [0019] of Lambert).

Claim 20: Lambert in view of Joynt and Buschmann teaches water from a water supply has been treated to neutralize or remove pathogens (electrolysis to form hypochlorous acid, see e.g. [0043] of Lambert).

Claim 21: Lambert in view of Joynt and Buschmann teaches that water from a water supply has been de-ionized to remove insoluble metals (softened water, see e.g. [0019] of Lambert).

Claim 22: Lambert in view of Joynt and Buschmann teaches 
modulating pH values of the aqueous hypochlorous acid that is produced by the system using the pH value adjustment of the input water in conjunction with adjustment of the sodium hydroxide input levels (see e.g. [0017] of Joynt).

Lambert in view of Joynt and Buschmann does not explicitly teach 
	obtaining a pH value from input water prior to the input water entering the electrolysis chamber;
adjusting the pH value of the input water prior to the input water entering the electrolysis chamber. 

However, Joynt teaches the importance of keeping the pH between 5 and 7 (see e.g. [0017] of Joynt) to prevent the formation of unwanted products (see e.g. [0013] of Joynt). Additionally, Bushmann teaches adjusting the pH of the cathode input upstream from the reactor (see e.g. [0134] of Buschmann) to prevent unwanted byproducts from fouling the cathode (see e.g. [0129] of Bushmann). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to measure the pH of the input water and adjusting said pH before entering the chamber to prevent unwanted byproducts from fouling the cathode and ensure the preferred product is formed. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Joynt and Buschmann as applied to claim 1 above, and in further view of Limback et al (US 2014/0013580 A1). 

Claim 2: Lambert in view of Joynt and Buschmann teaches that the adding the sodium hydroxide to the aqueous mixture further comprises adding the sodium hydroxide to the anode chamber inlet from the cathode chamber outlet (see e.g. Fig 12 of Lambert) via a pump (see e.g. [0023] and [0028] of Joynt).

Lambert does not explicitly teach using a de-gassing chamber. Limback teaches a system for producing hypochlorous acid (see e.g. [0002[ of Limback) wherein a portion of the catholyte is sent to the anolyte via a degassing chamber to release the catholyte gas and prevent air from entering the anolyte and allows the gas to be collected (see e.g. [0028] of Limback). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to include the step of sending the sodium hydroxide through a de-gassing chamber as taught in Limback to collect the gas from the catholyte and prevent air from entering the anolyte. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Joynt and Buschmann as applied to claim 1 above, and in further view of World of Chemicals (“Methods of preparation of caustic soda”, 2013, referred to as Chemicals herein). 

Claim 3: Lambert in view of Joynt and Buschmann does not explicitly teach that adding the sodium hydroxide to the aqueous mixture further comprises adding the sodium hydroxide from an aqueous solution independent of an electrolysis mechanism. Lambert only teaches the option of redirecting some of the sodium hydroxide from the catholyte to the anolyte to control the pH (see e.g. [0067] of Lambert). As shown in Chemicals, sodium hydroxide can be produced using different methods, including non-electrolytic. Therefore, it would have obvious a person having ordinary skill in the art at the time of filing to modify the method of Lambert so that the sodium hydroxide used to adjust the pH is formed using a non-electrolytic method as taught in Chemicals because KSR rationale B states it is obvious to substitute one element for another. The intended result of Lambert would still be maintained doing so. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Joynt and Buschmann as applied to claim 15 above, and in further view of Bryan et al (US 2002/0108865 A1). 

Claim 16: Lambert in view of Joynt and Buschmann does not explicitly teach that the hydrogen gas is approximately 1000:1 air to hydrogen mixture, and safe to vent. Bryan teaches a method for venting hydrogen gas from a brine electrolysis method (see e.g. abstract of Bryan). The method involves diluting hydrogen below a LEL (see e.g. [0020] of Bryan) and this limit can be adjusted for a margin of safety (see e.g. [0025] of Bryan). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert so that the hydrogen gas is collected and diluted before being released as taught in Bryan so that the hydrogen gas is safely released into the air. Additionally, it would be obvious to optimize the amount of dilution through routine experimentation to get the desired level of safety. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lambert in view of Joynt and Buschmann as applied to claim 15 above, and in further view of Chun et al (WO2013095024A1).

Claim 17: Lambert in view of Joynt and Buschmann does not explicitly teach that the chlorine and oxygen gas mixture is exchanged in a closed system which includes activated carbon block adsorption filters. Chun teaches using a carbon block filter to remove harmful chlorine gas from a reaction (“The filter 400 may contain a deodorant such as activated carbon, illite, zeolite, and the like, and may adsorb and remove gases including oxygen, carbon dioxide, chlorine, or volatile substances contained in the water of the vessel 10” see e.g. page 5 of Chun). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Lambert to include sending the gas mixture through an activated carbon block adsorption filter as taught in Chun to remove unwanted and harmful gases. 

Claim 18: Lambert in view of Joynt, Buschmann, and Chun does not explicitly teach that the activated carbon block adsorption filters are monitored by a chlorine sensor. However, filters have limited capacities and it would have been obvious to a person having ordinary skill in the art at the time of filing to monitor the chlorine content of the filter to know when the filter has been saturated and needs to be cleaned and/or replaced. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795